MEMORANDUM ***
Aghasi Aleksanyan, an Armenian national, petitions for review of the Board of Immigration Appeals’ (BIA) denial of his application for asylum, withholding of deportation, and protection under the Convention Against Torture.1 We grant the petition and remand.
We have jurisdiction under 8 U.S.C. § 1252. Due process challenges to immigration decisions are subject to de novo review. Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir.2004).
Aleksanyan’s Fifth Amendment due process violation claim was completely ignored by the BIA. “When a petitioner raises a claim based on a purported procedural defect of the proceedings before the IJ, the only administrative entity capable of independently addressing that claim is the BIA.” Montes-Lopez v. Gonzales, 486 F.3d 1163, 1165 (9th Cir.2007) (emphasis in original). The BIA erred by failing to consider and decide the claim that the IJ’s proceedings were procedurally infirm. See id.
PETITION GRANTED AND REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, adopted Dec. 10, 1984, Treaty Doc. No. 100-200, 1465 *633U.N.T.S. 85. The Convention Against Torture is implemented at 8 C.F.R. § 208.18.